ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2011-07-04_ORD_01_NA_00_EN.txt.                         INTERNATIONAL COURT OF JUSTICE


                         Reports of judgments,
                      ADVISORY OPINIONS AND ORDERS


                    JURISDICTIONAL IMMUNITIES
                           OF THE STATE
                            (GERMANY v. ITALY)

                   APPLICATION BY THE HELLENIC REPUBLIC
                       FOR PERMISSION TO INTERVENE


                            ORDER OF 4 JULY 2011




                               2011
                        COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                   IMMUNITÉS JURIDICTIONNELLES
                            DE L’ÉTAT
                           (ALLEMAGNE c. ITALIE)

                   REQUÊTE DE LA RÉPUBLIQUE HELLÉNIQUE
                           À FIN D’INTERVENTION


                       ORDONNANCE DU 4 JUILLET 2011




5 CIJ1021.indb 1                                          13/06/13 14:08

                                                Official citation :
                           Jurisdictional Immunities of the State (Germany v. Italy),
                          Application for Permission to Intervene, Order of 4 July 2011,
                                           I.C.J. Reports 2011, p. 494




                                            Mode officiel de citation :
                           Immunités juridictionnelles de l’Etat (Allemagne c. Italie),
                            requête à fin d’intervention, ordonnance du 4 juillet 2011,
                                            C.I.J. Recueil 2011, p. 494




                                                                                1021
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071132-6




5 CIJ1021.indb 2                                                                           13/06/13 14:08

                                                           4 JULY 2011

                                                            ORDER




                    JURISDICTIONAL IMMUNITIES
                           OF THE STATE
                         (GERMANY v. ITALY)

                    APPLICATION BY THE HELLENIC REPUBLIC
                        FOR PERMISSION TO INTERVENE




                   IMMUNITÉS JURIDICTIONNELLES
                            DE L’ÉTAT
                        (ALLEMAGNE c. ITALIE)

                   REQUÊTE DE LA RÉPUBLIQUE HELLÉNIQUE
                            À FIN D’INTERVENTION




                                                       4 JUILLET 2011

                                                       ORDONNANCE




5 CIJ1021.indb 3                                                         13/06/13 14:08

                    494 	                                 ﻿




                                   INTERNATIONAL COURT OF JUSTICE

        2011                                        YEAR 2011
       4 July
     General List
      No. 143                                       4 July 2011

                                JURISDICTIONAL IMMUNITIES
                                       OF THE STATE
                                             (GERMANY v. ITALY)

                               APPLICATION BY THE HELLENIC REPUBLIC
                                   FOR PERMISSION TO INTERVENE




                                                     ORDER


                    Present : President Owada ; Vice‑President Tomka ; Judges Koroma, Al‑
                              Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor,
                              Bennouna, Skotnikov, Cançado Trindade, Yusuf, Green­
                              wood, Xue, Donoghue ; Judge ad hoc Gaja ; Registrar Couvreur.



                        The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Articles 48 and 62 of the Statute of the Court and to
                    Articles 81, 83, 84 and 85 of the Rules of Court,
                      Having regard to the Application filed by the Federal Republic of Ger-
                    many (hereinafter “Germany”) in the Registry of the Court on 23 Decem-
                    ber 2008 instituting proceedings against the Italian Republic (hereinafter
                    “Italy”) in respect of a dispute originating in “violations of obligations
                    under international law” allegedly committed by Italy through its judicial
                    practice “in that it has failed to respect the jurisdictional immunity
                    which . . . Germany enjoys under international law”,


                    4




5 CIJ1021.indb 4                                                                                 13/06/13 14:08

                   495 	 jurisdictional immunities of the state (order 4 VII 11)

                      Having regard to the Order of 29 April 2009, whereby the Court
                   fixed the time‑limits for the filing of the Memorial of Germany and the
                   Counter‑Memorial of Italy,
                      Having regard to the Memorial filed by Germany and the Counter-
                   Memorial filed by Italy within the prescribed time‑limits,
                      Having regard to the counter‑claim submitted by Italy in its Counter-
                   Memorial “with respect to the question of the reparation owed to Italian
                   victims of grave violations of international humanitarian law committed
                   by forces of the German Reich”,
                      Having regard to the Order of 6 July 2010, whereby the Court decided
                   that the counter‑claim presented by Italy was inadmissible as such under
                   Article 80, paragraph 1, of the Rules of Court, authorized Germany to
                   submit a Reply and Italy to submit a Rejoinder, and fixed the time‑limits
                   for the filing of those pleadings,
                      Having regard to the Reply filed by Germany and the Rejoinder filed
                   by Italy within the prescribed time‑limits,
                       Makes the following Order :
                       1. Whereas, by a letter dated 13 January 2011 and received in the
                   ­ egistry on the same day, the Ambassador of the Hellenic Republic to
                   R
                   the Kingdom of the Netherlands, referring to Article 62 of the Statute of
                   the Court, submitted an Application for permission to intervene in the
                   case concerning Jurisdictional Immunities of the State (Germany v. Italy) ;
                   whereas, by that same letter, he informed the Court that Mr. Stelios Per-
                   rakis had been appointed as Agent ;
                       2. Whereas, in its Application, the Hellenic Republic (hereinafter
                   “Greece”) states that “its intention is to solely intervene in the aspect of
                   the procedure relating to judgments rendered by its own (domestic Greek)
                   Tribunals and Courts on occurrences during World War II and enforced
                   (exequatur) by the Italian Courts” ; whereas Greece notes that the pur-
                   pose of its intervention is to inform the Court of its legal rights and
                   ­interests so that these may remain “unfettered and unaffected as the Court
                    proceeds to address the questions of jurisdictional immunity and inter­
                    national responsibility of a State, as put before it by the Parties (litigants)
                    to the case” ;
                       3. Whereas, in its Application, Greece makes the following request :
                    “Greece respectfully requests the Court to permit its intervention in the
                    proceedings between Germany and Italy for the object and purpose
                    ­specified above and to participate in those proceedings in accordance
                     with Article 85 of the Rules of Court” ;
                       4. Whereas, in accordance with Article 83, paragraph 1, of the Rules of
                     Court, the Registrar, by letters dated 13 January 2011, transmitted certi-
                    fied copies of the Application for permission to intervene to the Govern-
                    ment of Germany and the Government of Italy, which were informed
                    that the Court had fixed 1 April 2011 as the time‑limit for the submission
                    of their written observations on that Application ; and whereas, in accor-

                   5




5 CIJ1021.indb 6                                                                                      13/06/13 14:08

                   496 	 jurisdictional immunities of the state (order 4 VII 11)

                   dance with paragraph 2 of the same Article, the Registrar also transmit-
                   ted a copy of the Application to the Secretary‑General of the United
                   Nations ;
                      5. Whereas Germany and Italy each submitted written observations
                   within the time‑limits thus fixed ; whereas the Registry transmitted to each
                   Party a copy of the other’s observations, and copies of the observations
                   of both Parties to Greece ; whereas Germany, while drawing the Court’s
                   attention to certain considerations which would indicate that Greece’s
                   Application for permission to intervene did not meet the criteria set out
                   in Article 62, paragraph 1, of the Statute, expressly stated that it did not
                   “formally object” to this Application being granted and that it left it to
                   the Court to assess the admissibility thereof as it saw fit ; and whereas Italy
                   indicated that it did not object to the Application by Greece being granted
                   and emphasized that it was for the Court to decide whether the require-
                   ments under Article 62, paragraph 1, of the Statute had been fulfilled ;

                      6. Whereas, in light of Article 84, paragraph 2, of the Rules of Court,
                   and taking into account the fact that neither Party filed an objection, the
                   Court decided that it was not necessary to hold hearings on the question
                   whether Greece’s Application for permission to intervene should be
                   granted ; whereas the Court nevertheless decided that Greece should be
                   given an opportunity to comment on the observations of the Parties and
                   that the latter should be allowed to submit additional written observa-
                   tions on the question ; whereas it fixed 6 May 2011 as the time‑limit for
                   the submission by Greece of its own written observations on those of the
                   Parties, and 6 June 2011 as the time‑limit for the submission by the Par-
                   ties of additional observations on Greece’s written observations ; whereas
                   the observations of Greece and the additional observations of the Parties
                   were submitted within the time‑limits thus fixed ; and whereas the Regis-
                   try transmitted to each Party a copy of the other’s additional observa-
                   tions as well as the observations of Greece, and copies of the additional
                   observations of both Parties to Greece ;

                                                       * * *
                     7. Whereas Germany presented the following claims in its Application
                   instituting proceedings against Italy :
                          “Germany prays the Court to adjudge and declare that the Italian
                        Republic :
                       (1) by allowing civil claims based on violations of international
                           humanitarian law by the German Reich during World War II
                           from September 1943 to May 1945, to be brought against the
                           Federal Republic of Germany, committed violations of obliga-
                           tions under international law in that it has failed to respect the
                           jurisdictional immunity which the Federal Republic of Germany
                           enjoys under international law ;

                   6




5 CIJ1021.indb 8                                                                                     13/06/13 14:08

                    497 	 jurisdictional immunities of the state (order 4 VII 11)

                        (2) by taking measures of constraint against ‘Villa Vigoni’, German
                            State property used for government non‑commercial purposes,
                            also committed violations of Germany’s jurisdictional immunity ;
                            
                        (3) by declaring Greek judgments based on occurrences similar to
                            those defined above in request No. 1 enforceable in Italy, com-
                            mitted a further breach of Germany’s jurisdictional immunity.

                          Accordingly, the Federal Republic of Germany prays the Court to
                        adjudge and declare that :
                        (4) the Italian Republic’s international responsibility is engaged ;

                        (5) the Italian Republic must, by means of its own choosing, take any
                            and all steps to ensure that all the decisions of its courts and other
                            judicial authorities infringing Germany’s sovereign immunity
                            become unenforceable ;

                        (6) the Italian Republic must take any and all steps to ensure that in
                            the future Italian courts do not entertain legal actions against
                            Germany founded on the occurrences described in request No. 1
                            above” ;
                    whereas, in its Memorial, Germany presented its submissions in the same
                    form as the claims set out in its Application ; whereas Germany confirmed
                    its submissions in its Reply ; and whereas Italy requested that “the Court
                    adjudge and declare that all the claims of Germany are rejected” ;

                                                       * * *
                      8. Whereas, at the outset, it is necessary briefly to describe the factual
                    context relating to the Application of Greece for permission to intervene ;
                      9. Whereas, on 10 June 1944, during the German occupation of Greece,
                    German armed forces committed a massacre in the Greek village of Dis-
                    tomo, killing many civilians ; whereas the Greek Court of First Instance
                    (Protodikeio) of Livadia rendered a judgment in default on 25 Septem-
                    ber 1997 (and read out in court on 30 October 1997) against Germany
                    and awarded damages to relatives of the victims of the massacre ; whereas
                    that judgment was later confirmed by the Hellenic Supreme Court (Areios
                    Pagos) on 4 May 2000 ; whereas these judgments, however, could not be
                    enforced in Greece because of the lack of authorization of the Greek
                    Minister for Justice, which is required under Article 923 of the Greek
                    Code of Civil Procedure in order to enforce a judgment against a foreign
                    State ;
                      10. Whereas the claimants in the Distomo case brought proceedings
                    against Greece and Germany before the European Court of Human
                    Rights alleging that Germany and Greece had violated Article 6, para-

                    7




5 CIJ1021.indb 10                                                                                    13/06/13 14:08

                    498 	 jurisdictional immunities of the state (order 4 VII 11)

                     graph 1, of the Convention for the Protection of Human Rights and
                     ­Fundamental Freedoms and Article 1 of Protocol No. 1 to that Con­
                      vention by refusing to comply with the decision of the Court of First
                      Instance of Livadia dated 25 September 1997 ; whereas, in its decision of
                      12 December 2002, the European Court of Human Rights, referring to
                      the principle of State immunity, held that the claimants’ application was
                      inadmissible ;
                         11. Whereas the Greek claimants sought to enforce the above judg-
                      ments of the Greek courts in Italy ; whereas the Court of Appeal of
                    ­Florence (Corte di Appello di Firenze) held in a decision dated 2 May 2005
                     (registered on 5 May 2005) that the order contained in the judgment of
                     the Hellenic Supreme Court, imposing an obligation on Germany to
                     reimburse the legal expenses for the judicial proceedings in Greece, was
                     enforceable in Italy ; whereas, in a decision dated 6 February 2007 (regis-
                      tered on 20 March 2007), the same Court rejected an appeal brought by
                      the German Government against the decision of 2 May 2005 ; whereas
                      the Italian Supreme Court (Corte Suprema di Cassazione), in a judgment
                      dated 6 May 2008 (registered on 29 May 2008), confirmed the ruling of
                      the Court of Appeal of Florence ;
                         12. Whereas, concerning the question of reparations to be paid to
                      Greek claimants by Germany, the Court of Appeal of Florence declared,
                      by a decision dated 13 June 2006 (registered on 16 June 2006), that the
                     judgment of the Court of First Instance of Livadia dated 25 Septem-
                      ber 1997 was enforceable in Italy ; whereas, in a judgment dated 21 Octo-
                      ber 2008 (registered on 25 November 2008), the Court of Appeal of
                      Florence rejected an appeal brought by the German Government against
                      the decision of 13 June 2006 ; whereas the Italian Supreme Court, in a
                      judgment dated 12 January 2011 (registered on 20 May 2011), confirmed
                      the ruling of the Court of Appeal of Florence ;
                         13. Whereas, on 7 June 2007, the Greek claimants, pursuant to the
                      decision by the Court of Appeal of Florence of 13 June 2006, registered
                      with the Como provincial office of the Italian Land Registry a legal
                      charge (ipoteca giudiziale) over Villa Vigoni, a property of the German
                      State near Lake Como ; whereas the State Legal Service for the District of
                      Milan (Avvocatura Distrettuale dello Stato di Milano), in a submission
                      dated 6 June 2008 and made before the Court of Como (Tribunale di
                      Como), maintained that the charge should be cancelled ; whereas pro-
                      ceedings are currently pending ;
                         14. Whereas, following the institution of proceedings in the Distomo
                      case in 1995, another case was brought against Germany by Greek nation-
                      als before Greek courts — referred to as the Margellos case — involving
                      claims for compensation for acts committed by German forces in the
                      Greek village of Lidoriki in 1944 ; whereas, in 2001, the Hellenic Supreme
                      Court referred that case to the Special Supreme Court (Anotato Eidiko
                      Dikastirio), requesting it to decide whether the rules on State immunity
                      covered acts referred to in the Margellos case ; whereas, by a decision of
                      17 September 2002, the Special Supreme Court found that, in the present

                    8




5 CIJ1021.indb 12                                                                                  13/06/13 14:08

                    499 	 jurisdictional immunities of the state (order 4 VII 11)

                    state of development of international law, Germany was entitled to State
                    immunity ;

                                                       * * *
                      15. Whereas, in accordance with Article 81, paragraph 2 (a), of the
                    Rules of Court, the State seeking to intervene under Article 62 of the
                    Statute shall set out the interest of a legal nature which it considers may
                    be affected by the decision in the case to which its Application relates ;

                                                        *   *
                      16. Whereas, in its Application, Greece states that its interest of a legal
                    nature derives from the fact that Germany “has acquiesced to, if not reco­g­
                    nized, its international responsibility vis‑à‑vis Greece” for all acts and
                    omissions perpetrated by the Third Reich on Greek territory during the
                    Second World War ; whereas, however, in its written observations, Greece
                    no longer relies on Germany’s purported recognition of its international
                    responsibility vis‑à‑vis Greece to define its interest of a legal nature ;
                    whereas, in its Application, Greece refers to the claim made by Germany
                    that Italy committed a breach of Germany’s jurisdictional immunity by
                    declaring Greek judgments based on violations of international humani-
                    tarian law by the Third Reich during the Second World War enforceable
                    in Italy ; whereas Greece more generally underlines the importance of a
                    decision of the Court on “State immunity” and “State responsibility” ;


                       17. Whereas, in its written observations, in order to establish its inter-
                    est of a legal nature, Greece states that the Court, in the decision that it
                    will be called upon to render in the case between Germany and Italy, will
                    rule on the question whether “a judgment handed down by a Greek court
                    can be enforced on Italian territory (having regard to Germany’s jurisdic-
                    tional immunity)” ; whereas Greece, in this regard, refers to the judgment
                    of the Court of First Instance of Livadia, a Greek judicial body, in the
                    Distomo case ; whereas Greece points out that “a Greek judicial body and
                    Greek nationals lie at the heart of the Italian enforcement proceedings” ;
                    whereas, according to Greece, it follows that the decision of the Court as
                    to whether Italian and Greek judgments may be enforced in Italy is
                    directly and primarily of interest to Greece and could affect its interest of
                    a legal nature ;
                       18. Whereas, in its written observations, Greece also expresses its wish
                    to inform the Court “on Greece’s approach to the issue of State immu-
                    nity, and to developments in that regard in recent years” ; and whereas
                    Greece does not present this element as indicating the existence of an
                    interest of a legal nature, but rather as providing context to its Applica-
                    tion for intervention ;

                    9




5 CIJ1021.indb 14                                                                                   13/06/13 14:08

                    500 	 jurisdictional immunities of the state (order 4 VII 11)

                                                        *
                       19. Whereas, in its written observations, Germany states that Greece
                    “may not have succeeded” in demonstrating that it “has an interest of a
                    legal nature which may be affected by the decision” in the present case ;
                    whereas, according to Germany, under Article 62, paragraph 1, of the
                    Statute, only States which have a specific legal interest in the outcome of
                    the proceedings are allowed to intervene in these proceedings, and there-
                    fore Greece cannot rely, as it does in the Application, on a general legal
                    interest in the scope and meaning of State immunity under customary
                    international law as a basis for intervention ; whereas Germany contends
                    that Greece cannot invoke as a legal interest Germany’s alleged responsi-
                    bility for grave violations of international humanitarian law committed
                    during the occupation of Greece by the Third Reich during the Second
                    World War because these issues are unrelated to the present dispute
                    between Germany and Italy, which “concerns exclusively the question of
                    State immunity”, specifically, violations by Italy of Germany’s jurisdic-
                    tional immunity ; and whereas Germany states that successful private
                    claimants in Greece “have certainly a legal interest” in the execution of
                    these judgments “in Italy or in any other country where they may hope
                    to get hold of assets of Germany” but that this is not an interest of the
                    Greek State ;

                       20. Whereas, in its additional written observations, Germany notes
                    that Greece, in its written observations, has “particularized” the interest
                    of a legal nature “which it believes to possess” ; whereas Germany
                    observes that Greece no longer claims that it has a general interest in the
                    legal issues which the Court will have to address, nor does it submit that
                    it wishes to place before the Court the occurrences of the Second World
                    War ; whereas Germany accordingly limits its comments as to the grant-
                    ing of the Greek Application to a consideration of the question whether a
                    State can be deemed to have a legal interest in the enforceability, in for-
                    eign countries, of the judgments rendered by its courts ; whereas Germany
                    expounds its position according to which the execution of a judgment
                    outside national boundaries “is entirely committed to the public authori-
                    ties of the country where the planned measures of constraint are to be
                    taken” and therefore does not affect the legal interests of the State whose
                    courts handed down the relevant judicial decision ; whereas Germany fur-
                    ther emphasizes that the Distomo decision has in effect been overruled in
                    Greece by the judgment rendered in the Margellos case, which upheld
                    Germany’s jurisdictional immunity in a comparable situation ; whereas
                    Germany leaves it to the Court to assess the admissibility of the Greek
                    Application as it sees fit ;


                                                        *


                    10




5 CIJ1021.indb 16                                                                                 13/06/13 14:08

                    501 	 jurisdictional immunities of the state (order 4 VII 11)

                      21. Whereas Italy, in both sets of its observations, takes note that
                    Greece claims to possess an interest of a legal nature which it contends
                    may be affected by the Judgment of the Court in the case between Ger-
                    many and Italy, in view of the fact that Germany, in its Application,
                    requests the Court to find that Italy committed a breach of Germany’s
                    jurisdictional immunity by declaring the Greek judicial decision in the
                    Distomo case to be enforceable in Italy ;

                                                        *   *
                       22. Whereas “[i]t is for the State seeking to intervene to identify the
                    interest of a legal nature which it considers may be affected by the deci-
                    sion in the case, and to show in what way that interest may be affected”
                    (Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
                    Application for Permission to Intervene, Judgment, I.C.J. Reports 1990,
                    p. 118, para. 61) ; whereas the State seeking to intervene “has only to
                    show that its interest ‘may’ be affected, not that it will or must be affected”
                    (ibid., p. 117, para. 61) ; whereas, however, it is for the Court to decide, in
                    accordance with Article 62, paragraph 2, of the Statute, on the request to
                    intervene, and to determine the limits and scope of such intervention
                    (Territorial and Maritime Dispute (Nicaragua v. Colombia), Application
                    by Costa Rica for Permission to Intervene, Judgment, I.C.J. Reports 2011
                    (II), p. 358, para. 25 ; see also Territorial and Maritime Dispute (Nicara‑
                    gua v. Colombia), Application by Honduras for Permission to Intervene,
                    Judgment, I.C.J. Reports 2011 (II), p. 433-434, para. 35) ;
                       23. Whereas, in its submissions in the main proceedings, Germany,
                    inter alia, requests the Court to rule that, by declaring Greek judgments
                    based on violations of international humanitarian law by the German
                    Reich during the Second World War enforceable in Italy, the latter has
                    violated its international legal obligations by failing to respect Germany’s
                    jurisdictional immunity under international law ; whereas Greece, in its
                    written observations, expressly identifies the interest of a legal nature
                    which it considers may be affected by the decision in the main proceed-
                    ings as pertaining to the said Greek judgments and Italy’s recognition of
                    their enforceable nature ;

                       24. Whereas, for the purposes of Article 62, paragraph 1, of the Statute
                    “[t]he State seeking to intervene as a non-party . . . does not have to
                    establish that one of its rights may be affected ; it is sufficient for that
                    State to establish that its interest of a legal nature may be affected” (Ter‑
                    ritorial and Maritime Dispute (Nicaragua v. Colombia), Application by
                    Costa Rica for Permission to Intervene, Judgment, I.C.J. Reports 2011
                    (II), p. 358, para. 26 ; Territorial and Maritime Dispute (Nicaragua v.
                    Colombia), Application by Honduras for Permission to Intervene, Judg‑
                    ment, I.C.J. Reports 2011 (II), p. 434, para. 37) ;
                       25. Whereas the Court, in the judgment that it will render in the main
                    proceedings, might find it necessary to consider the decisions of Greek

                    11




5 CIJ1021.indb 18                                                                                     13/06/13 14:08

                    502 	 jurisdictional immunities of the state (order 4 VII 11)

                    courts in the Distomo case, in light of the principle of State immunity, for
                    the purposes of making findings with regard to the third request in Ger-
                    many’s submissions, concerning the question whether Italy committed a
                    further breach of Germany’s jurisdictional immunity by declaring
                    Greek judgments based on occurrences similar to those defined in the first
                    request as enforceable in Italy ; and whereas this is sufficient to indicate
                    that Greece has an interest of a legal nature which may be affected by the
                    judgment in the main proceedings ;

                      26. Whereas the Court finds that Greece has sufficiently established
                    that it has an interest of a legal nature which may be affected by the judg-
                    ment that the Court will hand down in the main proceedings ; and whereas
                    such interest is limited as described in paragraph 25 above ;

                                                        *       *
                      27. Whereas, in accordance with Article 81, paragraph 2 (b), of the
                    Rules of Court, the State seeking to intervene under Article 62 of the
                    Statute shall set out “the precise object of the intervention” ;

                                                            *
                       28. Whereas, in its Application for permission to intervene, Greece
                    states that the precise object of its intervention is “to inform the Court of
                    the nature of the legal rights and interests of Greece that could be affected
                    by the Court’s decision in light of the claims advanced by Germany to the
                    case before the Court” ;

                                                        *       *
                       29. Whereas the Court notes that, in so far as the object of Greece’s
                    intervention is to inform the Court of its interest of a legal nature which
                    may be affected, this object accords with the function of intervention
                    (Territorial and Maritime Dispute (Nicaragua v. Colombia), Application
                    by Costa Rica for Permission to Intervene, Judgment, I.C.J. Reports 2011
                    (II), p. 360, para. 34) ;

                                                       * * *
                      30. Whereas, in accordance with Article 81, paragraph 2 (c), of the
                    Rules of Court, the State seeking to intervene under Article 62 of the
                    Statute shall set out “any basis of jurisdiction which is claimed to exist as
                    between [it] and the parties to the case” ;

                                                        *       *
                      31. Whereas the Court observes that it is not necessary to establish the
                    existence of a basis of jurisdiction between the parties to the proceedings

                    12




5 CIJ1021.indb 20                                                                                   13/06/13 14:08

                    503 	 jurisdictional immunities of the state (order 4 VII 11)

                    and the State which is seeking to intervene as a non‑party (Sovereignty
                    over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia), Application
                    to Intervene, Judgment, I.C.J. Reports 2001, p. 589, para. 35 ; Territorial
                    and Maritime Dispute (Nicaragua v. Colombia), Application by Costa
                    Rica for Permission to Intervene, Judgment, I.C.J. Reports 2011 (II),
                    p. 361, para. 38) ; whereas since Greece has made clear that it seeks to
                    intervene as a non‑party, it is not necessary for such a basis of jurisdiction
                    to be established in the present case ;

                                                        * * *
                       32. Whereas, “[w]here the Court permits intervention, it may limit the
                    scope thereof and allow intervention for only one aspect of the subject-
                    matter of the application which is before it” (Territorial and Maritime
                    Dispute (Nicaragua v. Colombia), Application by Costa Rica for Permis‑
                    sion to Intervene, Judgment, I.C.J. Reports 2011 (II), p. 361, para. 42) ;
                    whereas, in light of the scope of the intervention sought by Greece, as
                    specified in its written observations, and of the conclusions which the
                    Court has reached in paragraphs 25 and 26 above, the Court finds that
                    Greece may be permitted to intervene as a non-party in so far as this
                    intervention is limited to the decisions of Greek courts as referred to in
                    paragraph 25 above ;

                                                         *   *
                      33. Whereas, in accordance with the provisions of Article 85, para-
                    graph 1, of the Rules of Court, copies of the pleadings and documents
                    annexed, as filed in the main proceedings, will be communicated to Greece
                    and time‑limits shall be fixed for the filing, respectively, of a written state-
                    ment by Greece and of written observations by Germany and by Italy on
                    that statement ;

                                                        * * *
                      34. For these reasons,
                      The Court,
                      (1) By fifteen votes to one,
                       Decides that Greece is permitted to intervene as a non-party in the case,
                    pursuant to Article 62 of the Statute, to the extent and for the purposes
                    set out in paragraph 32 of this Order ;
                      in favour : President Owada ; Vice-President Tomka ; Judges Koroma, Al‑
                        Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                        Skotnikov, Cançado Trindade, Yusuf, Greenwood, Xue, Donoghue ;

                      against : Judge ad hoc Gaja ;

                    13




5 CIJ1021.indb 22                                                                                      13/06/13 14:08

                    504 	 jurisdictional immunities of the state (order 4 VII 11)

                      (2) Unanimously,
                      Fixes the following time‑limits for the filing of the written statement
                    and the written observations referred to in Article 85, paragraph 1, of the
                    Rules of Court :
                      5 August 2011 for the written statement of Greece ;
                      5 September 2011 for the written observations of Germany and Italy ;
                    and
                      Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this fourth day of July, two thousand and
                    eleven, in four copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Federal
                    Republic of Germany, the Government of the Italian Republic, and the
                    Government of the Hellenic Republic, respectively.

                      (Signed) Hisashi Owada,
                    	President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                      Judge Cançado Trindade appends a separate opinion to the Order of
                    the Court ; Judge ad hoc Gaja appends a declaration to the Order of the
                    Court.

                                                                          (Initialled) H.O.
                                                                          (Initialled) Ph.C.




                    14




5 CIJ1021.indb 24                                                                                 13/06/13 14:08

